Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on December 26, 2021 in response to the Office Action of April 28, 2021 is acknowledged and has been entered. 
The rejections to claims 1 and 4-15 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Eric Hyman (Reg. No. 30,139) on November 8, 2021. Applicant’s approval was obtained on November 09, 2021. 

Amendments to the claims:
Claim 17 is now canceled. 


Allowable Subject Matter
Claims 1 and 4-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claim 1 in regard to the features of “the at least one fixation element of the tracker, the fixation member of the registration phantom and the fixation member of the base are configured to cooperate according to at least two different engagement positions of the at least one fixation element of the tracker with the fixation member of the base and a single engagement position of the registration phantom with the fixation member of the base so as to provide at least two determined positions for the tracker with respect to the base and a unique position for the registration phantom with respect to the base", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The limitations recited in claim 16 in regard to the features of “the base comprises a finger, the tracker includes a support comprising two passages arranged such that the finger engages one passage of the support when the tracker is fixed onto 4 the base in a first position and the other passage of the support when the tracker is fixed onto the base in a second position, and the registration phantom comprises only one passage adapted to engage the finger when the registration phantom is fixed onto the base", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 

Dependent claims 4-15 are allowed at least by virtue of their respective dependency upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793